Case 1:19-cv-00291-KD-B Document 44 Filed 05/24/21 Page 1 of 1        PageID #: 388




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


KIRBY TATE (#198404),                      *
                                           *
      Plaintiff,                           *
                                           *
vs.                                        * CIVIL ACTION NO. 19-00291-KD-B
                                           *
DR. SCOTT, et al.,                         *
                                           *
      Defendants.                          *


                                     JUDGMENT

      In accordance with the Order issued on this date, it is ORDERED, ADJUDGED, and

DECREED that Plaintiff’s complaint is DISMISSED with prejudice.

      DONE and ORDERED this the 24th day of May 2021.

                                        /s/ Kristi K. DuBose
                                        KRISTI K. DuBOSE
                                        CHIEF UNITED STATES DISTRICT JUDGE
